Citation Nr: 0929039	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  96-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1962 to September 
1970, and from July 1972 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.  In November 2006, the Board determined 
that new and material evidence had been received to reopen 
the claim of service connection for PTSD, and remanded the 
case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must again remand this case for 
further development.

VA has certain duties to assist claimants, including 
undertaking reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed PTSD developed from any combat 
experiences (nor is there any indication that he participated 
in combat).  Instead, he has identified several other in-
service events to which he attributes his PTSD.  The first 
such event took place aboard the nuclear submarine U.S.S. 
Tecumseh between January 1964 and September 1964.  The 
Veteran states that during this time period the referenced 
vessel underwent sea trials in which the submarine dove to a 
depth of 1,000 feet.  The Veteran indicates that he knew of 
the events aboard the U.S.S. Thresher, which sank during 
similar sea trials in April 1963, and that this knowledge 
caused him great fear during his own sea trials.

The Veteran also reports an incident which took place aboard 
the submarine U.S.S. Carbonero between October 1966 and 
September 1967.  He stated that while submerged 150-200 feet 
below the surface, a valve failed allowing sea water to enter 
into the room in which he was stationed while operating the 
ship's sonar.  According to the Veteran, the failure of the 
valve caused the sonar room to flood from below as well as in 
from the hatch above him, through which he would otherwise 
have been able to escape.  He relates that power to the room 
was cut off and he was left in compete darkness as fellow 
crew members attempted to arrest the flooding and allow him 
to exit the compartment.  The Veteran was purportedly 
conscious and regurgitating seawater when we was extracted 
from the flooding room.

The Veteran also states that he was aboard the submarine 
U.S.S. Sunfish while conducting Top Secret missions, spying 
on Russian submarines between June and August of 1970.  
Finally the Veteran states that in February, March or April 
of 1970 he was aboard the U.S.S. Sunfish as it sailed through 
the Arctic Ocean under sea ice.  As a sonar operator he was 
responsible for monitoring the ice thickness above the 
submarine and was told that the ship would be unable to 
surface where the ice was greater than 17 inches thick.

VA regulation 38 C.F.R. § 3.304(f) requires credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  Pursuant to the duty to assist, VA has 
attempted to corroborate some, but not all of the Veteran's 
alleged stressors.  Specifically, in May 2000 VA requested 
Navy personnel records from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) and such records were associated with the 
claims files.  In April 2008, VA requested information from 
the Naval Historical Center relating to events aboard the 
U.S.S. Carbonero.  The Naval Historical Center was unable to 
provide additional information and VA subsequently inquired 
with the National Archives and Records Administration (NARA).  
NARA responded that after a search of the U.S.S. Carbonero's 
deck log book from September 1966 through September 1967,  no 
records could be found referencing any flooding in the sonar 
room.

In spite of the above attempts, sufficient additional 
attempts were not made to verify other alleged stressors, 
including whether the Veteran was aboard the U.S.S. Tecumseh 
during sea trials involving deep-sea dives, whether the 
Veteran participated in covert operations against the Soviet 
Union aboard the U.S.S. Sunfish and whether the Veteran was 
aboard the U.S.S. Sunfish when the vessel traveled beneath 
sea ice in the Arctic Sea.  The Board acknowledges that 
internet research was conducted by the RO in December 2001 
and January 2004, but finds that such research is not an 
acceptable substitute for inquiry with the appropriate 
service department.

The Board notes in passing that service treatment records do 
establish that the Veteran was aboard the U.S.S. Tecumseh in 
1964 and aboard the U.S.S. Sunfish in 1970.

The Board further notes that in October 1994, the Veteran was 
diagnosed by Dr. J.K. as suffering from PTSD which, in May 
1996 and June 2000, the doctor attributed to the Veteran's 
Naval service.  Accordingly, if any of the above stressors 
may be corroborated, the Veteran should be scheduled for a VA 
examination to determine if his PTSD is attributable to any 
such event.

Accordingly, the case is REMANDED to the RO for the following 
actions

1.  The RO should attempt to obtain 
additional information from the Veteran 
concerning the specific circumstances of 
each alleged inservice stressor, to 
include the dates (to within 60 days), 
locations, and the names of casualties.  
Further identifying information concerning 
any other involved service personnel, 
including their names, ranks, and units of 
assignment should be requested from the 
veteran.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the RO must 
prepare a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared regardless whether the Veteran 
provides an additional statement, as 
requested above.  This summary, and a copy 
of the veteran's DD 214N and other service 
personnel records should be sent to the 
U.S. Army and Joint Services Records 
Research Center and to any other 
appropriate service department.

The JSRRC and any other appropriate 
service department should be provided with 
a copy of any information obtained above, 
and should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, particularly with respect to 
his contentions that he was aboard the 
U.S.S. Tecumseh while that vessel 
conducted sea trials between January 1964 
and September 1964; that he was aboard the 
U.S.S. Sunfish when the vessel traveled 
beneath sea ice in the Arctic Ocean 
between February 1970 and April 1970; and 
that he was aboard the U.S.S. Sunfish when 
the vessel conducted espionage missions 
between June and August of 1970.

2.  Upon completion of the above 
development, the RO must determine whether 
credible supporting evidence that any 
service stressor event(s) claimed by the 
Veteran actually occurred during his 
service has been received.

3.  If and only if credible supporting 
evidence is obtained of any service 
stressor event(s) occurring during the 
veteran's period of service claimed by the 
appellant to have caused PTSD, the RO 
should arrange for a VA psychiatric 
examination of the appellant to determine 
the nature and etiology of any current 
psychiatric disorders.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed. The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders. A diagnosis of PTSD 
under DSM IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific independently verifiable 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner should 
explain why the diagnosis was not made.

The rationale for all opinions expressed 
should be explained.  The claims files, 
including a copy of this REMAND, must be 
made available to the psychiatrist for 
proper review of the medical history.

4. Following completion of the foregoing, 
the RO must review the claims folders and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  Thereafter, the RO 
should prepare a new rating decision and 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.


After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

